Case 1:20-cv-03669-KLM Document 8 Filed 02/03/21 USDC Colorado Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLORADO

    DEBORAH LAUFER,
    Plaintiff,

    v.                                              Case No. 1:20-cv-3669

    SOCO HOSPITALITY LLC,
    Defendant


                      NOTICE OF DISMISSAL [FRCP 41(A)]

         Plaintiff, by and through undersigned counsel, hereby notifies this Court
   pursuant to FRCP 41(a)(1)(A)(i) that this action is dismissed with prejudice as
   to all claims, causes of action, and parties, with each party bearing that party’s
   own attorney’s fees and costs.
   Dated: February 3, 2021

    /s/ Tristan W. Gillespie, Esq.
    Tristan W. Gillespie, Esq.

    THOMAS B. BACON, P.A.
    5150 Cottage Farm Rd.
    Johns Creek, GA 30022
    Gillespie.tristan@gmail.com
    404-276-7277

    ATTORNEYS FOR PLAINTIFF




                                           1
